Citation Nr: 0308401	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-14 480	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
heart attack. 

[An issue of entitlement to a compensable rating for 
bilateral hearing loss will be the subject of a separate 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980 and from February 1985 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision that denied service 
connection for a bilateral eye condition (including 
refractive error, presbyopia, and blepharitis), hypertension, 
and residuals of a heart attack.  In that decision, the RO 
also granted service connection and a noncompensable rating 
for bilateral hearing loss, and the veteran appeals for a 
higher rating for this condition.  He failed to report for a 
Board videoconference hearing scheduled for March 2003.  

The present Board decision addresses the issues of service 
connection for a condition of the eyes, hypertension, and 
heart attack.  Pursuant to 38 C.F.R. § 19.9, the Board will 
be developing additional evidence on the issue of entitlement 
to a compensable rating for bilateral hearing loss; when such 
development is completed, the Board will issue a separate 
decision which addresses this issue.

In November 2002, the RO granted service connection and a 30 
percent rating for headaches.  In January 2003, the veteran 
filed a notice of disagreement with the assigned rating for 
headaches.  The RO issued a statement of the case in February 
2003 on the issue of entitlement to a higher rating for 
headaches.  However, to date, the veteran has not filed a 
substantive appeal on that issue, and thus that issue is not 
presently before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. § 20.200 (2002).





FINDINGS OF FACT

1.  A chronic eye disorder was not shown in service or for 
years later.  After service, the veteran was noted to have a 
refractive error and presbyopia, which are not disabilities 
for VA compensation purposes.  Current blepharitis began 
years after service.

2.  The veteran was noted to have hypertension on entrance 
into his second period of service, and hypertension increased 
in severity, beyond natural progress, during such service.

3.  The veteran has never had a medically confirmed heart 
attack, and he now has no residuals of a purported heart 
attack.


CONCLUSIONS OF LAW

1.  A bilateral eye condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 4.9 (2002).

2.  Hypertension was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2002).

3.  Claimed residuals of a heart attack were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran first served on active duty in the Navy from 
October 1976 to October 1980.  Service medical records show 
that in October 1979 he was seen for treatment of an arm 
laceration sustained when he fell through a window; he said 
he had drunk three beers.  When treated for this arm 
laceration, his blood pressure was 150/90, and his pulse was 
100; it was commented that the increased blood pressure and 
heart rate were due to anxiety and alcohol.  In April 1980, 
he was seen for a complaint of chest pain, and it was felt 
this was secondary to smoking.  At the October 1980 service 
separation examination, there were normal findings as to the 
heart, blood pressure (134/80), eyes, and vision (20/20 in 
both eyes).

The veteran had a second period of active duty in the Navy 
from February 1985 to May 1992.  Service medical records show 
that on the first day of this period of active service in 
February 1985, he was evaluated for blood pressure readings 
which reportedly had been found on the reenlistment physical 
examination; his blood pressure was 180/112, he was assessed 
as having hypertension, and antihypertensive medication was 
prescribed.  In March 1985, it was noted that hypertension 
had been discovered in reenlistment examination in February 
1985.  Numerous later service medical records note 
hypertension and periodic use of prescribed medication.  
According to an August 1986 treatment record, elevated blood 
pressure was first noted in 1985, and he had been on 
medication since then.  He was noted as having a one-year 
history of telangiectasia in September 1986, probably 
secondary to either hypertension medication or hypertension 
itself.  In June 1987, he suffered a corneal abrasion on the 
left eye after hitting that eye on the nose of a bomb; he was 
given medication and an eye patch for 24 hours.  Within 
several days, there were no signs of abrasion or complaints 
of discomfort or blurriness; the assessment was that the 
corneal abrasion had resolved.  In August 1987, the veteran 
asked for a change in hypertension medications due to side 
effects.  The hypertension was reportedly borderline with use 
of medication in September 1989.  He complained of increasing 
blood pressure for the past 4 years in October 1989; the 
assessment was borderline control by office blood pressure 
readings and control by home checks.  He reportedly had good 
blood pressure readings without medications in November 1989.  
In August 1990, his blood pressure was 156/98, and repeat 
measurement showed 144/94 in the right arm and 138/94 in the 
left arm.  Additional readings later in August 1990 included 
128/80, 140/92, and 140/100 in the right arm, and 126/80, 
142/94, and 140/98 in the left arm.  In December 1990, blood 
pressure was 122/86.  In January 1991, he had an episode of 
chest pain.  A treadmill stress test was normal.  Blood 
pressure was elevated during treadmill testing, with a 
systolic reading as high as 184 and a diastolic reading as 
high as 102.  It was recommended that he monitor blood 
pressure.  There were addition elevated blood pressure 
readings later that year.  In August 1991, his blood pressure 
was 140/98 when he was seen for a heel contusion sustained 
when falling down a ladder well.  There were a number of 
normal blood pressure readings during this period of service, 
including when the veteran was on medication for 
hypertension.  At the April 1992 discharge examination there 
were normal findings as to the heart, blood pressure 
(134/78), eyes, and vision (20/20 in both eyes for near and 
distant vision).  On a medical history form, the veteran 
reported no pertinent problems other than a history of 
hypertension; reportedly hypertension had resolved, and he 
was on no medications.  On the medical history form, he 
denied heart or eye trouble.  

On VA eye examination in October 1998, the veteran complained 
of light sensitivity without pain but requiring rest due to 
headaches and bright lights, and it was noted he had a 
history of migraine.  On examination, the lids and lashes 
showed collarettes.  Conjunctivae and corneas were clear.  
Anterior chambers were deep and quiet.  Lenses were clear.  
The discs were sharp on funduscopic examination.  Blood 
vessels were within normal limits.  Macula were clear.  There 
were no holes or tears in the periphery on peripheral retinal 
examination.  As to both eyes, near vision was 20/20, and far 
vision was 20/15.  Diagnoses were refractive error, early 
presbyopia, and blepharitis.   

On VA hypertension examination in November 1998, the veteran 
reported that his blood pressure was now in the range of 
150/90 most of the time.  He reported an episode of chest 
pain in the past that had been investigated but found to be 
unrelated to any heart disease.  He denied current heart 
symptoms.  He was taking medication without unusual side 
effects.  On examination, the heart was regular, without 
murmur.  Heart sounds were normal.  Blood pressure was 153/93 
while sitting, 164/94 while lying, and 160/90 while standing.  
No arteriosclerotic complications were noted.  Diagnosis was 
essential hypertension, suboptimal control on pills.  He was 
advised to follow-up for adjustment of medicine as needed.  
On heart examination, no heart disease was detected.  On 
chest X-ray, cardiovascular structures were within normal 
limits.  An EKG was normal. 

On VA neurological examination in November 1998, headaches 
were noted.  A November 1998 VA audiology examination notes 
bilateral hearing loss.

Private medical records from 1999 and 2001 show that the 
veteran received regular treatment for hypertension, and 
antihypertensive medications were adjusted.

On VA neurological examination in September 2002 with regard 
to service-connected headaches, it was noted that the veteran 
had hypertension which was not well controlled.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims for service connection.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent records 
and examinations have been obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension and organic heart 
disease, which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, and refractive error of 
the eye, are not considered diseases or injuries for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.

1.  Eyes

With regard to a claimed eye condition, the veteran's one in-
service episode of eye trouble was a 1987 left eye corneal 
abrasion that after several days resolved completely and 
without residuals.  No other eye problems were noted during 
either period of active service.  At the 1992 discharge 
examination for the last period of service, both eyes were 
normal and he had normal vision.

The first post-service medical evidence of any eye problems 
is from 1998.  Examination at that time noted refractive 
error, early presbyopia, and blepharitis.

The veteran's current diagnoses of refractive error and early 
presbyopia are not disabilities for VA compensation purposed, 
and pursuant to 38 C.F.R. §§ 3.303(c) and 4.9, they may not 
be service-connected.  Even if these regulations did not bar 
service connection, these eye problems still could not be 
service connected, since they are first shown many years 
after service and are not medically linked to any incident of 
service.  The veteran was also noted to have blepharitis at 
the VA examination many years after service.  Even assuming 
this is a chronic condition, there is no evidence of such 
during active service or for years later, and the medical 
evidence does not suggest the condition is related to 
service.  As a layman, the veteran has no competence to give 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for a bilateral eye condition.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Hypertension

With regard to hypertension, the evidence shows that the 
veteran had hypertension on the very first day of his second 
period of active service in February 1985, with blood 
pressure of 180/112.  The elevated blood pressure reportedly 
had been found on the reenlistment physical examination, that 
is, on entry into this second period of active duty.  The 
service medical records are clear and unmistakable evidence 
that hypertension preexisting this period of service.  Thus 
service connection would be warranted only if the condition 
was aggravated by service.

The fact that the service department allowed the veteran to 
reenter active service in 1985, despite known hypertension, 
indicates that the level of the condition was not felt to be 
significant on entrance into service.  Hypertension 
medication was first prescribed during this period of active 
duty.  Subsequent medical records during this 1985-1992 
active service show repeated treatment of hypertension, with 
numerous elevated blood pressure readings, even when on 
antihypertensive medication.  Post-service medical records 
dated to 2002 note the veteran has continued to receive 
periodic treatment for hypertension, for which he now takes 
antihypertensive medication.  The hypertension appears to 
have had fluctuations in severity during and after the second 
period of service.  

Comparing what is known of the level of the veteran's 
hypertension before, during, and after his second period of 
service, it appears the underlying condition did increase in 
severity during such service.  The medical evidence does not 
demonstrate that such increase was due to natural progress of 
the condition.  The Board concludes that hypertension was 
aggravated by the second period of active duty, and service 
connection for hypertension is thus warranted.  The benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been considered 
in granting this benefit.

3.  Heart attack

The veteran also claims service connection for residuals of a 
heart attack (myocardial infarction).  The service and post-
service medical records show isolated complaints of chest 
pain, but such symptoms have not been attributed to a heart 
attack.  The medical records in fact indicate the veteran has 
never had a confirmed heart attack, and the 1998 VA 
examination showed a normal heart.

One of the requirements for service connection is competent 
medical evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical 
evidence indicates that the veteran has not had a heart 
attack.  Thus obviously there are no residuals of an alleged 
heart attack.  As the claimed disability is not shown, 
service connection is not warranted.

The preponderance of the evidence is against the claim for 
service connection for residuals of a heart attack.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.







ORDER

Service connection for a bilateral eye condition is denied.

Service connection for hypertension is granted.

Service connection for claimed residuals of a heart attack is 
denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

